Determination dismissing petitioner from her position as clerk annulled, on the law, and the proceeding, in the exercise of discretion, remanded to the Commissioner for a new hearing and upon notice with specifications apprising petitioner of the nature of the charges made against her, with costs to abide the event. The prior notice was wholly insufficient (Matter of Edelstein v. Gale, 5 A D 2d 811). Pending a determination on the new notice and new hearing, petitioner is not entitled to reinstatement provided the Commissioner moves • expeditiously (Matter of Lindquist v. City of Jamestown, 192 Misc. 906 [Halpern, J.]; cf. Matter of Edelstein v. Gale, supra). Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.